PER CURIAM.
Freda J. Day appeals the district court’s order granting summary judgment to the Defendant on her Title VII claim of employment discrimination and hostile work environment based on race and gender. See 42 U.S.C. §§ 2000e—2000e-17 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Day v. J.C. Penney Company, Inc., No. CA-03-96-3 (W.D.N.C. Oct. 4, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED